DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yetkin et al., US Patent Publication 2017/0296363.
Regarding independent claim 1, Yetkin et al. teaches an operating method of an electronic device (gesture recognition and control system 400 of figure 4 and 600 of figure 6), comprising: 
measuring a return loss of an antenna while radiating a radio frequency signal through the antenna (paragraph 0041 recites “By measuring signal intensity of the RFID tag 404 as acquired by a combination of the antennas and/or or by measuring the time between interrogation and data transmission (e.g., with synchronized or asynchronized electronics) between the antennas and tags, one can obtain a position of the RFID tag 404 in two dimensions (2D) relative to the plane of the palm as well as in three dimensions (3D).”); and 
detecting whether a thumb and a finger touch each other within a predetermined distance from the antenna based on the measured return loss (paragraph 0044 recites “In yet another way, triangulation based on signal intensity can be combined with Radio Frequency attenuation and propagation modeling, similar to approaches used in antenna design systems. Conventional commercial simulators which can model RF propagation may be used. Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” Paragraph 0047 specifically describes what is shown in figure 6 of the pinch gesture (defined in paragraph 0030 to be a touching together of fingers) that is detected using the RF antenna 607 and RF transmitter 609.).  
While Yetkin et al. teaches all of the given limitations, they are included across different embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as explained above. The rationale to combine would be to encompass many inventive concepts that may be embodied in a wide variety of contexts (paragraph 0034 of Yetkin et al.).
Regarding claim 2, Yetkin et al. teaches the operating method of claim 1, further comprising: providing an interaction for the touch between the thumb and the finger (paragraph 0030 defines a pinch gesture to be a touching together of fingers and paragraphs 0050-0051 explain how gestures, specifically the pinch gesture “serves as an instruction to a controller to cause the prosthetic device to take on a specific grasp pattern corresponding to the specific gesture” as recited in paragraph 0051).  
Regarding claim 3, Yetkin et al. teaches the operating method of claim 1, wherein the return loss of the antenna changes in response to a change in combined impedance between the antenna, and the thumb and the finger according to the touch between the thumb and the finger (as impedance is given to relate the voltage and current at the input to the antenna, paragraph 0056 describes how “by touching the conductive pad with a bare fingertip, the circuit is completed, causing the A/D converter to see an increase in voltage” as used in a pinch gesture that is used to measure the return loss of the antenna as given by the triangulation based on attenuation described in paragraph 0044).  
Regarding claim 4, Yetkin et al. teaches the operating method of claim 1, wherein the detecting whether the thumb and the finger touch each other (to detect the pinch gesture as described in paragraph 0047) comprises detecting the touch between the thumb and the finger (definition of pinch gesture given in paragraph 0030) when the measured return loss is greater than a predetermined reference value (paragraph 0044 recites “Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” where comparison to a theoretical value is a comparison to a predetermined reference value).  
Regarding claim 5, Yetkin et al. teaches the operating method of claim 4, wherein the detecting whether the thumb and the finger touch each other are touched (to detect the pinch gesture as described in paragraph 0047 where the definition of pinch gesture is given in paragraph 0030 to include touch) further comprises: 
tracking a change value of the measured return loss (paragraph 0044 describe how signal intensity and attenuation are detected where each value is associated with a different hand pose such that changes are tracked to track different poses); and 
detecting the touch between the thumb and the finger when the change value is greater than a predetermined threshold value (paragraph 0044 recites “Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” where comparison to a theoretical value is a comparison to a predetermined reference value).  
Regarding claim 6, Yetkin et al. teaches the operating method of claim 1, wherein the touch between the thumb and the finger indicates that a finger pinch is formed as the thumb and the finger come into contact with each other (paragraph 0030 defines a finger pinch to be a touching together of fingers and paragraph 0051 specifically explains it to be contact between one or more fingers and the thumb).  
Regarding claim 7, Yetkin et al. teaches the operating method of claim 2, wherein the interaction comprises an interaction in one of virtual reality (VR), augmented reality (AR) or mixed reality (MR) (paragraph 0006 describes the use in virtual reality environments).  
Regarding claim 9, Yetkin et al. teaches the operating method of claim 7, wherein the interaction comprises at least one of an execution of a predetermined function (paragraphs 0050-0051 explain how gestures, specifically the pinch gesture “serves as an instruction to a controller to cause the prosthetic device to take on a specific grasp pattern corresponding to the specific gesture” as recited in paragraph 0051), a pick-up of a virtual object at positions of the thumb and the finger, or an entry of text at the positions of the thumb and the finger.  
Regarding independent claim 10, Yetkin et al. teaches an electronic device comprising: 
an antenna (paragraph 0040 specifies the use of antennas 314 of figure 3); and 
a processor connected to the antenna (paragraph 0040 specifies the use of microcontroller circuitry 312 of figure 3) and configured to measure a return loss of the antenna while radiating a radio frequency signal through the antenna (paragraph 0041 recites “By measuring signal intensity of the RFID tag 404 as acquired by a combination of the antennas and/or or by measuring the time between interrogation and data transmission (e.g., with synchronized or asynchronized electronics) between the antennas and tags, one can obtain a position of the RFID tag 404 in two dimensions (2D) relative to the plane of the palm as well as in three dimensions (3D).”) and to detect whether a thumb and a finger touch each other within a predetermined distance from the antenna based on the measured return loss (paragraph 0044 recites “In yet another way, triangulation based on signal intensity can be combined with Radio Frequency attenuation and propagation modeling, similar to approaches used in antenna design systems. Conventional commercial simulators which can model RF propagation may be used. Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” Paragraph 0047 specifically describes what is shown in figure 6 of the pinch gesture (defined in paragraph 0030 to be a touching together of fingers) that is detected using the RF antenna 607 and RF transmitter 609.).  
While Yetkin et al. teaches all of the given limitations, they are included across different embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as explained above. The rationale to combine would be to encompass many inventive concepts that may be embodied in a wide variety of contexts (paragraph 0034 of Yetkin et al.).
Regarding claim 11, Yetkin et al. teaches the electronic device of claim 10, wherein the processor is configured to provide an interaction for the touch between the thumb and the finger (paragraph 0030 defines a pinch gesture to be a touching together of fingers and paragraphs 0050-0051 explain how gestures, specifically the pinch gesture “serves as an instruction to a controller to cause the prosthetic device to take on a specific grasp pattern corresponding to the specific gesture” as recited in paragraph 0051).  
Regarding claim 12, Yetkin et al. teaches the electronic device of claim 10, wherein the return loss of the antenna changes in response to a change in combined impedance between the antenna, and the thumb and the finger according to the touch between the thumb and the finger  (as impedance is given to relate the voltage and current at the input to the antenna, paragraph 0056 describes how “by touching the conductive pad with a bare fingertip, the circuit is completed, causing the A/D converter to see an increase in voltage” as used in a pinch gesture that is used to measure the return loss of the antenna as given by the triangulation based on attenuation described in paragraph 0044).    
Regarding claim 13, Yetkin et al. teaches the electronic device of claim 10, wherein the processor is configured to detect the touch between the thumb and the finger (to detect the pinch gesture as described in paragraph 0047 where the definition of pinch gesture is given in paragraph 0030 to be a touch) when the measured return loss is greater than a predetermined reference value (paragraph 0044 recites “Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” where comparison to a theoretical value is a comparison to a predetermined reference value).  
Regarding claim 14, Yetkin et al. teaches the electronic device of claim 13, wherein the processor is configured to: 
track a change value of the measured return loss (paragraph 0044 describe how signal intensity and attenuation are detected where each value is associated with a different hand pose such that changes are tracked to track different poses), and 
detect the touch between the thumb and the finger when the change value is greater than a predetermined threshold value (paragraph 0044 recites “Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” where comparison to a theoretical value is a comparison to a predetermined reference value).   
Regarding claim 15, Yetkin et al. teaches the electronic device of claim 10, wherein the touch between the thumb and the finger indicates that a finger pinch is formed as the thumb and the finger come into contact with each other (paragraph 0030 defines a finger pinch to be a touching together of fingers and paragraph 0051 specifically explains it to be contact between one or more fingers and the thumb).  
Regarding claim 16, Yetkin et al. teaches the electronic device of claim 11, wherein the interaction comprises an interaction in one of virtual reality (VR), augmented reality (AR) or mixed reality (MR) (paragraph 0006 describes the use in virtual reality environments).  
Regarding claim 18, Yetkin et al. teaches the electronic device of claim 16, wherein the interaction comprises at least one of an execution of a predetermined function (paragraphs 0050-0051 explain how gestures, specifically the pinch gesture “serves as an instruction to a controller to cause the prosthetic device to take on a specific grasp pattern corresponding to the specific gesture” as recited in paragraph 0051), a pick-up of a virtual object at positions of the thumb and the finger, or an entry of text at the positions of the thumb and the finger.  
Claims 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yetkin et al., US Patent Publication 2017/0296363 in view of Shee et al, US Patent Publication 2021/0156986.
Regarding claim 8, Yetkin et al. teaches the operating method of claim 1, wherein the antenna is disposed in a controller used by the thumb and the finger (figure 4 and figure 6 show the antenna that is used in controller elements and glove 930 of figure 12 contains the antenna and is used by the thumb and finger). 
Yetkin et al. does not teach that the controller is gripped by the thumb and finger. Shee et al. teaches that the antenna is disposed in a controller (as described in paragraph 0036 and shown in figure 4) gripped by the thumb and the finger (as shown in figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the handheld controller of Shee et al. in the system of Yetkin et al. The rationale to combine would be to serve as user input devices (paragraph 0022 of Shee et al.).
Regarding claim 17, Yetkin et al. teaches the electronic device of claim 10, wherein: 
the electronic device comprises an electronic device comprising a controller used by the thumb and the finger (figure 4 and figure 6 show the controller elements used by the finger and the thumb and glove 930 of figure 12 is used by the thumb and finger), and 
4the antenna is disposed in the controller (figure 4 and figure 6 show the antenna that is used in controller elements).  
Yetkin et al. does not teach that the controller is gripped by the thumb and finger. Shee et al. teaches that the antenna is disposed in a controller (as described in paragraph 0036 and shown in figure 4) gripped by the thumb and the finger (as shown in figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the handheld controller of Shee et al. in the system of Yetkin et al. The rationale to combine would be to serve as user input devices (paragraph 0022 of Shee et al.).
Regarding claim 19, Shee et al. teaches further the electronic device of claim 17, wherein: the controller is gripped by the thumb and the finger on a basis of one axis defined to penetrate the controller (gripped by thumb and finger as shown in figure 2C to penetrate the button 350b as shown in figure 2A), and the antenna is disposed in a length direction parallel to the one axis (figure 3 depicts the auxiliary unit that is disposed in a length direction parallel to the axis that contains the antenna as given in paragraph 0035).  
Regarding independent claim 20, Yetkin et al. teaches an electronic device used in at least one of virtual reality (VR), augmented reality (AR) or mixed reality (MR) (paragraph 0006 describes the use in virtual reality environments), comprising: 
a controller used by a hand of a user (figure 4 and figure 6 show the antenna that is used in controller elements and glove 930 of figure 12 contains the antenna and is used by the thumb and finger); 
an antenna disposed in the controller (paragraph 0040 specifies the use of antennas 314 in the controller of the gesture recognition and control system 300 of figure 3); and 
a processor connected to the antenna (paragraph 0040 specifies the use of microcontroller circuitry 312 of figure 3), 
wherein the processor is configured to: 
measure a return loss of the antenna while radiating a radio frequency signal through the antenna (paragraph 0041 recites “By measuring signal intensity of the RFID tag 404 as acquired by a combination of the antennas and/or or by measuring the time between interrogation and data transmission (e.g., with synchronized or asynchronized electronics) between the antennas and tags, one can obtain a position of the RFID tag 404 in two dimensions (2D) relative to the plane of the palm as well as in three dimensions (3D).”), 
5detect whether a thumb and a finger of the hand touch each other based on the measured return loss (paragraph 0044 recites “In yet another way, triangulation based on signal intensity can be combined with Radio Frequency attenuation and propagation modeling, similar to approaches used in antenna design systems. Conventional commercial simulators which can model RF propagation may be used. Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” Paragraph 0047 specifically describes what is shown in figure 6 of the pinch gesture (defined in paragraph 0030 to be a touching together of fingers) that is detected using the RF antenna 607 and RF transmitter 609.), and 
provide an interaction for the touch between the thumb and the finger (paragraph 0030 defines a pinch gesture to be a touching together of fingers and paragraphs 0050-0051 explain how gestures, specifically the pinch gesture “serves as an instruction to a controller to cause the prosthetic device to take on a specific grasp pattern corresponding to the specific gesture” as recited in paragraph 0051).
While Yetkin et al. teaches all of the given limitations, they are included across different embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as explained above. The rationale to combine would be to encompass many inventive concepts that may be embodied in a wide variety of contexts (paragraph 0034 of Yetkin et al.).
Yetkin et al. does not teach a controller gripped by a hand of a user. Shee et al. teaches a controller gripped by a hand of a user (as shown in figure 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the handheld controller of Shee et al. in the system of Yetkin et al. The rationale to combine would be to serve as user input devices (paragraph 0022 of Shee et al.).
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. Applicant contends that Yetkin et al. does not teach or suggest utilizing a return loss to determine whether a thumb and finger touch as Yetkin et al. instead teaches triangulating the position of the finger by measuring signal intensity. The examiner disagrees. Yetkin et al. teaches the described triangulation in paragraph 0044 to include measuring attenuation, or signal loss, to determine the pose and paragraph 0047 describes a determined pose to include a pinch that touches the finger and a thumb, as given in paragraph 0030. 
As given in the rejection, paragraph 0044 of Yetkin et al. recites “In yet another way, triangulation based on signal intensity can be combined with Radio Frequency attenuation and propagation modeling, similar to approaches used in antenna design systems. Conventional commercial simulators which can model RF propagation may be used. Since the general shape of the hand and the poses it can achieve are well known, measured RF attenuation at each signal can be compared to what is theoretically expected for a variety of different poses, resulting in a pose estimate.” Paragraph 0047 specifically describes what is shown in figure 6 of the pinch gesture (defined in paragraph 0030 to be a touching together of fingers) that is detected using the RF antenna 607 and RF transmitter 609.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark teaches using RFID to track keyboard keys.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627